                                          Case 5:17-cv-01834-LHK Document 240 Filed 11/14/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     GREG KNOWLES, et al.,                              Case No. 17-CV-01834-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         JUDGMENT
                                  14             v.

                                  15     ARRIS INTERNATIONAL PLC,
                                  16                    Defendant.

                                  17

                                  18          On August 20, 2019, the Court GRANTED Defendant’s motion for summary judgment as

                                  19   to Plaintiffs’ California class claims. ECF No. 224. On November 13, 2019, Plaintiffs voluntarily

                                  20   dismissed without prejudice all other claims. ECF No. 238. Accordingly, the Clerk shall enter

                                  21   judgment in favor of Defendant and close the file.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: November 14, 2019

                                  25                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  26                                                  United States District Judge
                                  27

                                  28                                                   1
                                       Case No. 17-CV-01834-LHK
                                       JUDGMENT
